Citation Nr: 0921471	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-06 449	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
September 1966.

In July 2001, the Veteran filed a claim for service 
connection for diabetes mellitus.  He died in June 2002, 
before the claim could be finally adjudicated.

Following the Veteran's death, the appellant (his widow) 
filed claims for service connection for the cause of the 
Veteran's death and accrued benefits, to include as due to 
exposure to herbicides.  In September 2002, the RO in Togus, 
Maine denied those claims.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in New 
York, New York.

The appellant appealed the RO's determinations to the Board 
of Veterans' Appeals (Board).  In October 2004, she testified 
before the undersigned at a hearing held in Washington, D.C.  
In January 2005, the Board remanded the case for additional 
development.

In August 2006, the appellant testified at a second hearing 
before the undersigned at a hearing held in Washington, D.C.  
Later that same month, the United States Court of Appeals for 
Veterans Claims (Court) issued an opinion in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), wherein the Court 
reversed a Board decision that had denied service connection 
for diabetes mellitus with peripheral neuropathy, 
nephropathy, and retinopathy as a result of exposure to 
herbicides.  In that case, the Board had determined that, 
although the appellant had served in waters off the shore of 
the Republic of Vietnam, such service did not warrant 
application of a presumption of herbicide exposure because 
the appellant never set foot on land in that country.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

In reversing the Board's decision, the Court held that a VA 
manual provision, VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991), created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  In so holding, the Court 
found the manual provision to be a substantive rule and 
invalidated a subsequent amendment to that provision.  The 
Court also found that neither the statute nor the regulation 
governing herbicide exposure claims precluded application of 
the presumption of herbicide exposure to persons who served 
aboard ship in close proximity to the Republic of Vietnam. 

VA disagreed with the Court's decision in Haas and sought an 
appeal to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of VA obtained a stay on the adjudication of claims 
affected by Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007).  The specific claims affected included claims for 
service connection based on herbicide exposure where the only 
evidence of exposure was receipt of the Vietnam Service Medal 
or service on a vessel off the shore of Vietnam.

In November 2006, the Board granted service connection for 
the cause of the Veteran's death based on evidence produced 
by the appellant which tended to show that the conditions of 
his military service at least as likely as not involved 
actual duty or visitation in the Republic of Vietnam.  Action 
on her claim for service connection for diabetes mellitus, 
for purposes of accrued benefits, was deferred under the 
stay, pending the outcome of the Haas litigation.

The Haas litigation has now been resolved.  In May 2008, the 
Federal Circuit upheld VA's interpretation of law, to the 
effect that a veteran is required to have set foot within the 
land borders of Vietnam in order for to receive the benefit 
of the presumption contained in 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also held 
that VA's amendment to its Adjudication Procedure Manual 
excluding veterans who had not set foot in Vietnam was 
neither invalid nor impermissibly retroactively applied.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court.  That petition 
was denied on January 21, 2009.  See Haas v. Peake, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Later that 
month, with the resolution of the appeal, the stay on the 
adjudication of cases affected by the Haas litigation was 
lifted.  The Board is now able to proceed with consideration 
of the appellant's claim for accrued benefits.


FINDINGS OF FACT

1.  The Veteran died in June 2002

2.  The evidence of record at the time of the Veteran's death 
showed that he had Type 2 diabetes mellitus.

3.  The evidence of record at the time of the Veteran's death 
did not show that he had duty or visitation in the Republic 
of Vietnam, or that he was otherwise exposed to an herbicide 
agent, during his period of active duty; nor did that 
evidence show that his diabetes had its onset in service, 
became manifested to a compensable degree during the one-year 
period following his discharge from service, or was otherwise 
attributable to an injury, disease, or event during his 
period of active military duty.


CONCLUSION OF LAW

The criteria for an award of service connection for diabetes 
mellitus, for purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5121 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, a veteran's surviving spouse may 
receive "accrued benefits" consisting of up to two years of 
due, but unpaid, periodic monetary benefits to which the 
veteran "was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
§ 3.1000(a) (2004).  (The Veterans Benefits Act of 2003 
amended § 5121 by repealing the two-year limit on accrued 
benefits; however, the new provision applies only to those 
cases involving deaths occurring on or after December 16, 
2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5121 (West Supp. 2008)).

"Evidence in the file at date of death" includes evidence 
in VA's possession on or before the date of the veteran's 
death, even if such evidence was not physically located in 
his VA claims file at the time of death.  See Evidence for 
Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002) 
(codified at 38 C.F.R. § 3.1000 (2008) (effective Nov. 27, 
2002).  In the case of accrued benefits claims pending on or 
before November 27, 2002, "evidence in the file at date of 
death" also includes service department records and reports 
of hospitalization, treatment, or examinations authorized by 
VA, even though such reports are not reduced to writing or 
are not physically placed in the claims file until after 
death.  See VA Manual M21-1, Part VI, para. 5.06I (May 8, 
2000) (rescinded Nov. 26, 2002).

In the present case, the appellant seeks to establish service 
connection for diabetes mellitus, for purposes of accrued 
benefits.  She points out that service connection for the 
cause of the Veteran's death has been established based on a 
finding that the conditions of his military service at least 
as likely as not involved actual duty or visitation in the 
Republic of Vietnam.  She asks that that finding be applied 
to her accrued benefits claim as well.

I.  Preliminary Matters

A.  Evidence to be Considered

As an initial matter, the Board notes that the record on 
appeal contains a good deal of evidence that was generated 
and/or received subsequent to the Veteran's death, including 
information from privately maintained Internet websites, 
statements from pilots who flew COD (carrier on-deck 
delivery) flights in the vicinity of Vietnam, a November 2003 
research response from the National Personnel Records Center, 
a report of a study pertaining to possible contamination of 
drinking water aboard Australian naval vessels during the 
Vietnam war, and a number of private medical records.  Under 
the rules applicable to claims for accrued benefits, cited 
above, that evidence cannot be considered in the context of 
the present appeal.

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has not 
completely satisfied its duty to notify.  The record shows 
that the AOJ sent the appellant a VCAA notice letter in 
February 2005.  That notice was timely, inasmuch as it was 
followed by a re-adjudication of her claim in a November 2005 
supplemental statement of the case (SSOC).  See, e.g., 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
letter notified the appellant that, in order to substantiate 
a claim for accrued benefits, it was necessary to show that 
benefits were due the Veteran based on existing ratings or 
decisions, or evidence in VA's possession at the time of 
death, but that the benefits were not paid before his death.  
The letter also notified her of her and VA's respective 
duties for obtaining information and evidence.  However, the 
letter did not specifically inform the appellant that the 
remaining evidence necessary to substantiate her claim was 
evidence "actually or constructively of record as of the 
date of the veteran's death in June 2002 showing it was at 
least as likely as not that the veteran was actually present 
within the boundaries of the Republic of Vietnam in service 
as required by 38 C.F.R. § 3.307(a)(6)(iii)," as required by 
the Board in its remand of January 2005.  See, e.g., Stegall 
v. West, 11 Vet. App. 268 (1998).  Nor did it inform her of 
the manner in which ratings and effective dates are assigned 
for awards of disability benefits.

The Board finds that the appellant has not been prejudiced by 
these deficiencies.  The evidence of record shows that she 
has been pursuing her claim for accrued benefits for several 
years now.  Over the years, she and her representative have 
been provided numerous documents (e.g., a rating decision, 
statement of the case, SSOC, the Board's remand in January 
2005) setting out the applicable law, summarizing the 
evidence, and/or discussing VA's reasons for denying the 
claim.  She and her representative have also expressed an 
active understanding of the principles involved, inasmuch as 
they acknowledged during the hearing in August 2006 that the 
accrued benefits claim is "based on the evidence of record 
at the time of death or prior."  Under the circumstances, it 
is the Board's conclusion that any defects in notice with 
respect to evidence of the Veteran's presence in Vietnam have 
been cured by the appellant's actual and/or constructive 
knowledge of the information and evidence necessary to 
substantiate her claim.  See, e.g., Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds 
sub nom. Shinseki v. Sanders, 77 U.S.L.W. 4304 (Apr. 21, 
2009) (noting that the purpose of the VCAA notice requirement 
is not frustrated if, for example, the claimant has actual 
knowledge of what is needed or a reasonable person could be 
expected to understand what is needed).  See also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (holding that the law 
requires only substantial, and not strict, compliance with 
the terms of the Board's requests).  Further, with respect to 
notice pertaining to ratings and/or effective dates, the 
Board notes that no questions with respect to those matters 
are currently before the Board on appeal.  Indeed, as set 
forth below, the Board has determined that the appellant's 
claim must be denied.  Consequently, no rating or effective 
date will be assigned as a matter of law.  Under the 
circumstances, the Board finds that the purpose of the notice 
requirement has been satisfied.  The fundamental fairness of 
the adjudication has not been affected, and no further 
corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  It appears that all of the evidence 
actually or constructively before VA at the time of the 
Veteran's death has been assembled.  No further development 
action is required.

II.  The Merits of the Appellant's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).
 
If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
is presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).  In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2008).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.  See 
Introduction, supra.

If a veteran is not shown to have been exposed to an 
herbicide agent during active military, naval, or air 
service, and such exposure cannot be presumed under 38 C.F.R. 
§ 3.307(a)(6), service connection for diabetes mellitus may 
nevertheless be established under the provisions of 38 C.F.R. 
§§ 3.307(a)(1)-(3) and 3.309(a).  See 38 U.S.C.A. §§ 1112, 
1113 (West 2002 & Supp. 2005).  Under those provisions, if a 
veteran serves for 90 days or more after December 31, 1946, 
and diabetes becomes manifest to a degree of 10 percent or 
more during the one-year period following his separation from 
service, service connection for the condition will ordinarily 
be presumed.  But see 38 C.F.R. § 3.307(d) (2005) (indicating 
that the presumption is rebuttable).

Alternatively, if a veteran is unable to establish service 
connection for diabetes mellitus under any of the presumptive 
provisions set out in 38 C.F.R. §§ 3.307 and 3.309, service 
connection may be established on a "direct" basis by 
submitting proof that the disease was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  Generally, in order to 
prove "direct" service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for diabetes mellitus, for 
purposes of accrued benefits.  The evidence of record at the 
time of the Veteran's death clearly showed that he had Type 2 
diabetes mellitus.  Thus, the only question that remains, in 
terms of establishing service connection under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), is whether the evidence then of 
record also established that the conditions of his service 
involved duty or visitation in the Republic of Vietnam (i.e., 
whether he actually set foot within the land mass of 
Vietnam).  See Introduction, supra.

In its November 2006 decision granting service connection for 
the cause of the Veteran's death, the Board noted that 
service department records clearly showed that the Veteran 
departed California in early November 1965 for an assignment 
with Navy Attack Squadron 195, and that he arrived onboard 
the U.S.S. Bon Homme Richard (CVA-31) on November 17, 1965, 
when that vessel was located at Yankee Station; a position 
off the coast of Vietnam.  The Board noted that there was no 
direct evidence to show the precise means whereby the Veteran 
arrived on the deck of the U.S.S. Bon Homme Richard.  
However, in light of statements from others who served in and 
around Vietnam, including pilots who flew COD flights-which, 
when taken together, tended to show that servicemen 
ordinarily arrived on mid-cruise carriers via COD flights and 
that, due to fuel/range limitations and other considerations, 
COD flights from Cubi Point ordinarily stopped in Vietnam 
before continuing on to the destination carrier-the Board 
found that the evidence demonstrated to a reasonable 
likelihood that the Veteran had actual duty or visitation in 
Vietnam.

Notably, however, the evidence the Board relied upon in 
making that determination was neither actually nor 
constructively of record at the time of the Veteran's death 
in June 2002.  As a result, it cannot be considered in the 
context of the appellant's claim for accrued benefits.  Of 
the evidence that can be considered, none of it establishes 
that the Veteran actually set foot in Vietnam during service.  
His service treatment and personnel records contain no 
evidence that he was ever present in Vietnam, and his DD Form 
214, which shows, in part, that he received the Armed Forces 
Expeditionary Medal, indicates only that he received the 
medal for service in the area of Vietnam, and not within the 
country's land mass.  Absent any affirmative evidence, 
actually or constructively of record at the time of Veteran's 
death, to show that he set foot in Vietnam, there is no basis 
for an award of service connection for diabetes mellitus as 
an accrued benefit under 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e).

Nor is there any basis for an award under other applicable 
provisions of law.  None of the evidence actually or 
constructively of record at the time of the Veteran's death 
showed that he was exposed to an herbicide agent during his 
period of active duty.  His service treatment records are 
entirely devoid of any mention of diabetes, and there was 
nothing of record at the time of his death to suggest that 
his diabetes had its onset in service, became manifested to a 
compensable degree during the one-year period following his 
discharge from service, or was otherwise attributable to an 
injury, disease, or event during his period of active 
military duty.  The appeal must be denied.


ORDER

The claim for service connection for diabetes mellitus, for 
purposes of accrued benefits, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


